Memorandum: Upon taking the witness stand on his own behalf, a defendant may be questioned concerning prior convictions, as well as vicious, immoral or illegal acts, for purposes of impeaching his credibility (People v Williams, 56 NY2d 236, 238). However, "[i]mpeachment of a witness by evidence or inquiry as to prior arrests or charges is clearly improper. The mere fact that a person has been previously charged or accused has no probative value. There is absolutely no logical connection between a prior unproven charge and that witness’ credibility. Therefore, such evidence is inadmissible as unduly prejudicial hearsay which contravenes the presumption of innocence” (People v Cook, 37 NY2d 591, 596). The court’s determination that defendant could be questioned about several unnamed and named felony charges as well as unnamed misdemeanor charges was improper. (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — assault, second degree.) Present — Doerr, J. P., Boomer, Green, Pine and Balio, JJ.